Citation Nr: 1016423	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-00 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Propriety of the finding that the Veteran was a fugitive 
felon resulting in termination of compensation payments for 
the period December 29, 2003, to March 16, 2004.

2.  Validity of debt in the amount of $729.10.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel



INTRODUCTION

The Veteran had active military service from September 1966 
to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that the Veteran was a fugitive felon from 
December 29, 2003, to March 16, 2004, and therefore reducing 
his compensation to zero for that period of time and creating 
an overpayment in the sum of $792.10.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The RO determined that the Veteran was a fugitive felon from 
December 29, 2003, to March 16, 2004, based upon the issuance 
of a capias due to the Veteran's failure to appear in court 
on December 29, 2003.  The Veteran claims, however, that he 
was in custody and incarcerated at the Lorain Correctional 
Institution during that time awaiting a hearing for violation 
of his parole, and, thus, he can not have been a fugitive 
felon.  

Although there is some evidence of record tending to support 
the Veteran's argument (i.e., medical records from the Ohio 
Department of Rehabilitation and Correction), the Board finds 
it does not provide sufficient certainty and thus remand is 
appropriate for efforts to be undertaken to contact the Ohio 
Department of Rehabilitation and Correction and/or the Lorain 
and Marion Correctional Institutions themselves to determine 
whether the Veteran was incarcerated at those facilities 
during the period from December 29, 2003, to March 16, 2004.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Ohio Department of 
Rehabilitation and Correction and/or the Lorain 
and Marion Correctional Institutions and 
request confirmation of the Veteran's 
incarceration covering the period of December 
29, 2003, to March 16, 2004.

2.  Thereafter, the Veteran's claims should be 
readjudicated including whether, if 
incarcerated at a Ohio state correctional 
institution during the period the capias was 
outstanding, such would indicate the Veteran's 
whereabouts were "known" during said time and 
if such knowledge would negate the Veteran 
being a fugitive felon.  If such action does 
not resolve the claims, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  An appropriate 
period of time should be allowed for response.  
Thereafter, these claims should be returned to 
this Board for further appellate review, if in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

